Citation Nr: 1024112	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral weakness 
in the lower extremities, to include as secondary to service-
connected lumbar spine osteoarthritis and degenerative disc 
disease. 

2.  Entitlement to service connection for bilateral arthritis 
of the hands to include numbness and limited use. 

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 
1979 and from January 2003 to December 2004.  It also appears 
that he served with the Army Reserves from October 1978 to 
September 1984 and with the Army National Guard from 
September 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In October 2007, the Veteran presented testimony at a hearing 
conducted at the St. Louis RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
Veteran's claims folder.

In November 2008, the Board remanded the issues on appeal for 
further development.  Regarding the claim for service 
connection for bilateral weakness in the lower extremities, 
the Veteran was provided with proper notice in December 2009 
and was afforded a VA examination in December 2009, which as 
will be discussed more fully below, is adequate upon which to 
base a determination.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's November 
2008 remand with regard to this issue and can proceed with 
issuing a decision.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The issues of entitlement to service connection for bilateral 
arthritis of the hands to include numbness and limited use, 
left ear hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Bilateral weakness in the lower extremities, to include as 
secondary to service-connected lumbar spine osteoarthritis 
and degenerative disc disease has not been shown to be 
causally or etiologically related to the Veteran's military 
service, or to a service-connected disorder.  


CONCLUSION OF LAW

Bilateral weakness in the lower extremities, to include as 
secondary to service-connected lumbar spine osteoarthritis 
and degenerative disc disease was not incurred in active 
service, nor was it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in July 2005 with regard to the 
claim for service connection for bilateral lower extremity 
weakness.  The letter addressed all of the notice elements 
for establishing service connection on a direct basis and was 
sent prior to the initial unfavorable decision by the AOJ in 
October 2005.  In a March 2009 letter, the Veteran was 
provided with the notice necessary to establish service 
connection on the secondary basis as well as the notice 
pertaining to assigning a rating and effective date.  
Although this notice was provided after the initial 
adjudication of the Veteran's claim in October 2005, the 
claim was subsequently readjudicated in a March 2010 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for bilateral 
weakness in the lower extremities.  All available service 
treatment records as well as all identified VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

Pursuant to the Board's November 2008 remand, a VA 
examination with respect to the claim for bilateral weakness 
in the lower extremities was obtained in December 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim for bilateral weakness in 
the lower extremities.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  In this case, the Veteran's 
claim was received by VA before the regulation was amended.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the Veteran 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral weakness in the lower extremities.  

During the Veteran's period of active duty service from 
January 2003 to December 2004, an April 2004 examination 
contained a negative straight leg test, normal deep tendon 
reflexes bilaterally, and no gross sensory deficits or 
significant radiculopathy.  On his June 2004 report of 
medical history, the Veteran indicated that he had cramps in 
his legs and a nerve injury.  In a November 2004 medical 
record, the Veteran complained that his legs were weak and 
that he had a loss of bowel.  However, there were no 
diagnoses pertaining to the Veteran's complaints in his 
service treatment records.  Thus, a diagnosis was not shown 
during his period of service.  

An August 2005 VA examination reflected normal motor and 
sensory examination of the lower extremities but the straight 
leg test was positive for production of non-distributed pain 
in the central lumbar area bilaterally.  No diagnosis 
pertaining to the Veteran's claim for service connection for 
bilateral lower extremity weakness was given.  However, 
because service connection for lumbar degenerative disc 
disease and osteoarthritis was granted in the November 2008, 
the Board remanded for another examination to clarify whether 
the Veteran has any disability related to his lower 
extremities.  

In December 2009, the Veteran underwent another VA 
examination wherein his lower extremity complaints were 
evaluated.  Upon examination, the Veteran was observed to 
have normal bulk, tone, and strength in all four extremities 
and there was no atrophy or fasciculations.  Deep tendon 
reflexes were 2 + in the lower extremities symmetric and 
straight leg testing is negative.  There was no Babinski sign 
and sensory was intact to touch, temperature, vibration, and 
position sense.  The Romberg's sign was positive.  
Following examination and review of the claims file, the 
examiner commented that the Veteran was not reliable.  The 
examiner noted that the Veteran claimed to be incontinent of 
feces yet he looked clean and there were no signs or smells 
of feces on his clothes or on his person.  Further, despite 
his complaints of pain, he appeared quite comfortable sitting 
down.  Moreover, he claimed to have a lack of pinprick 
sensation from the neck down compatible with a lesion in the 
cervical spine but there was no credible medical evidence to 
suspect this condition.  Importantly, when testing for 
strength, the examiner observed that the Veteran did not 
appear to be following instruction to perform the maximum 
effort.  In sum, the examiner concluded that there was no 
credible evidence to support the Veteran's claim of weakness 
in both legs and no evidence of impairment of his sphincter 
control.  Additionally, there were no signs of sciatica or 
neuropathy.  The Board observes that the examiner's 
conclusions are supported by objective testing as well as a 
review of the claims file.  The Board has no reason to doubt 
the authenticity of the examiner's observations as to the 
reliability of the Veteran's performance upon examination.  
Accordingly, the Board affords the results of the December 
2009 VA examination much probative value.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  Although the Board has 
considered the Veteran's claim that he experienced symptoms 
of weakness and pain during service and has continued to 
experience such symptoms, the Court has held that a symptom 
alone without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  Although 
the Veteran might sincerely believe that he has a bilateral 
lower extremity disability that is related to service or to 
his service-connected back disorder, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses); 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person).  

In sum, service connection requires evidence that establishes 
that the Veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As there is no competent evidence of a 
diagnosed disability, service connection must be denied.  
38 C.F.R. §§ 3.303, 3.310.  


ORDER

Entitlement to service connection for bilateral weakness in 
the lower extremities, to include as secondary to service-
connected lumbar spine osteoarthritis and degenerative disc 
disease, is denied. 


REMAND

2.  Entitlement to service connection for bilateral arthritis 
of the hands to include numbness and limited use. 

Pursuant to the November 2008 Board remand, the RO was 
requested to ascertain whether the August 2005 VA examiner 
based his conclusions on x-ray findings of bilateral hand 
arthritis and, if so, to associate these x-ray results with 
the claims file.  It does not appear that x-ray findings of 
bilateral hand arthritis have been associated with the claims 
file.  Moreover, it does not appear that the Veteran 
underwent another VA examination to ascertain whether he 
currently has bilateral hand arthritis.  According a remand 
is necessary to afford the Veteran a VA examination if it is 
not possible to obtain the August 2005 x-rays.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

The November 2008 Board remand requested the RO to ascertain 
whether the Veteran was on a period of active duty or 
inactive duty for training at the time of an October 1999 
examination.  Pursuant to that remand, the Missouri National 
Guard submitted records that were received by the Board in 
October 2009.  Among these records was a NGB Form 23, 1 AUG 
74, Army National Guard Retirement Credits Record spanning 
from September 1984 to August 1988.  This record contains the 
Veteran's active duty, active duty for training, or full time 
training duty periods during that time period.  However, 
neither this record, nor any additional information received 
pursuant to the remand, identified the Veteran's status in 
October 1999 as requested.  

The Board concludes that because it appears that the Veteran 
served in the National Guard until December 2004, an 
additional request is necessary to try to verify whether the 
Veteran was serving during a period of active or inactive 
duty for training in October 1999.  

Moreover, it appears that the Veteran failed to report to an 
audiological examination scheduled in December 2009.  The 
Board observes that a veteran must be properly informed of 
his scheduled VA examination, and he should be given notice 
of the consequences of failure to report for the examination, 
including an explanation of the provisions of 38 C.F.R. § 
3.655.  If the veteran does not report for the examination, 
the claims folder should include clear documentation of his 
failure to report.  The Board notes that in a December 2009 
letter, the Veteran was informed that the VA medical facility 
nearest him would be contacting him to schedule an 
examination.  The letter also provided notice with the 
consequences for failing to appear for the examination.  
Nevertheless, the Board finds that it is unclear from the 
evidence of record whether the VA medical facility did 
contact the Veteran to schedule an examination, the Veteran 
should be afforded another opportunity to attend an 
examination on remand.  

The Board finds that in light of the remand for service 
connection for left ear hearing loss that could potentially 
have an impact on the outcome of the claim for tinnitus, this 
matter must be deferred pending resolution of the claim for 
left ear hearing loss in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
whether the Veteran was serving on a period 
of active duty or inactive duty for 
training at the time of his October 3, 1999 
examination that contained audiological 
results.  Specifically, the RO should 
request any NGB Form 23, 1 AUG 74, Army 
National Guard Retirement Credits Record, 
or equivalent for that period.  

3.  The AMC/RO should obtain any x-ray 
findings of bilateral hand arthritis taken 
during the August 2005 VA examination and 
associate them with the claims file.  

4.  If and only if the RO is unable to 
obtain the August 2005 x-ray of the 
Veteran's bilateral hands, the AMC/RO 
should schedule the Veteran for a VA 
examination in connection with his claim 
for service connection for bilateral hand 
arthritis.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiners should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment and post service medical 
records.  

Based on a review of the claims folder and 
the examination findings, provide a 
diagnosis of any disability of the hands 
that is present, to include arthritis.  
Then state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any hand disability is 
etiologically related to or began during 
his service (November 1978 to April 1979 
and from January 2003 to December 2004), 
as opposed to being due to some other 
factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The AMC/RO should schedule the Veteran 
for VA examination in connection with his 
claim for service connection for left ear 
hearing loss and tinnitus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment and post 
service medical records.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiners in conjunction with each 
examination.  The examination reports must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, the examiner 
should indicate whether the Veteran has 
left ear hearing loss and/or tinnitus 
pursuant to 38 C.F.R. § 3.385.  

If left ear hearing loss and/or tinnitus 
is found, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including the 
service treatment records and the August 
2005 audiological examination--as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's left ear 
hearing loss and/or tinnitus is the result 
of a disease or injury incurred in October 
1999 or during his period of active duty 
(November 1978 to April 1979 and from 
January 2003 to December 2004) as opposed 
to its being more likely do to some other 
factor or factors.  The Board is 
particularly interested in determining 
whether the Veteran's hearing loss and/or 
tinnitus is the result of noise exposure 
during active duty during those periods or 
at the time of his October 3, 1999 
examination.  

To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether any current tinnitus 
was either (a) proximately caused by or 
(b) proximately aggravated by left ear 
hearing loss and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


